DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claims 1 and 17 as amended have been considered but are not persuasive. Moreover, there are new grounds of rejection with the same references necessitated by amendments. 
	Applicant amended Claims 1, 17 and 18 and added new Claim 26. Claim 22 is canceled. (Arguments/Remarks pp.3-7). No new matter added.

35 U.S.C. § 103 rejection
1) Claims 1-9 and 21-23 (pp. 8-9).
Applicant Arguments:
The rejection relies on a misinterpretation of the primary reference Mikami (US 2009/0224436) treating different sub portions of the same template pattern as distinct “shot areas” rather than parts of a single shot area. This is not in keeping with customary usage of the term “shot area” in the relevant art nor in the present specification and not in keeping with broadest reasonable interpretations. 
As Claim 1 now recites: “…each of the first and second shot areas is individually an area where the pattern from the template is transferred in a separate imprinting of the template.”  Therefore, sub portion (St and Sp) of the same imprint field (e.g. “one 
Applicant also argues that the secondary reference, Jung (US 2018/0074419), used in the dependent Claim 24 and Claims 17-20 and 25 rejected under 35 U.S.C. § 103 fails to cure the deficiencies in Mikami noted above with respect to Claim 1. 
Moreover, the rejection of Claim 17 relies on Mikami in a manner analogous to the rejection of claim 1. These cited references alone and in combination, fail to teach, suggest or otherwise render obvious the recited aspect in Claim 17. 
These arguments are not persuasive for the following reasons:
The examiner maintains the rejection of Claim 1 under 35 U.S.C. § 103 because while the applicant argues that the term “shot area” has been misinterpreted, there appears to be no structural modifications that define this term within the scope of Claim 1.
 When examining the claims under 35 U.S.C. 103  a determination of whether the prior art renders obvious the claimed subject matter, including the means or step that performs the function specified in the claim, must be made. In the situation when there is no corresponding structure, etc., in the specification to limit the means- (or step-) plus- function limitation, an equivalent is any element that performs the specified function.  MPEP § 2185. See also Figure 5-7 below for the regions of Mikami used to meet the limitations of the first and second shot areas of Claim 1. 
	


Claim Objections
	Claim 1 objected to because of the following informalities:   the claim recites "...each of the first and shot areas..." where it is intended that this clause should recite "....each of the first and   Appropriate correction is required.
	For the purposes of compact prosecution, the examiner has interpreted Claim 1 as reciting the latter version. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami (US 2009/0224436).
	Regarding Claim 1, Mikami discloses an imprint apparatus (abstract), comprising: a moveable substrate support configured to hold a substrate having a transfer target material (Fig. 1 paragraphs [0026] [0048]…the resist is dropped on predetermined positions of wafer W (i.e., “shots”) substrate – 14; substrate holder – 15; substrate moving unit – 16) in a first shot area and a second shot area of the substrate (Fig. 5 paragraph [0028] a template holder configured to hold a template in which a pattern, the first and second shot areas being separated from each other on the substrate (Figs. 5-7, 6, 7 paragraphs [0067] [0072] …by an ink-jet printing, the coating unit – 19 applies the organic material C on the shot region SB…;…organic material C0 on the shot region SB0..)

    PNG
    media_image1.png
    362
    1011
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    256
    495
    media_image2.png
    Greyscale


	an exposure light source (Fig. 1 paragraph [0048] light source – 10) configured to emit light at different selectable intensities toward the substrate being held by the movable substrate support (Fig. 13 paragraph [0081] Fig. 1 paragraph [0048] substrate moving unit – 16)); and 
	a controller including a processing unit and a storage unit (Fig. 1 paragraph [0047] controller – 3), wherein 
	the controller is configured (Fig. 1 paragraph [0047] controller – 3  controls an operation of each of the constructing parts of the apparatus) to retrieve exposure conditions for the transfer target material in the first shot area and the second shot area (paragraph [0010] an exposure amount at the light curable material on the first region in one exposure being greater than an exposure amount at a light curable material on a second region); and control the intensity (paragraph [0080] template for light intensity adjustment), and timing of exposure initiation (paragraph [0046] exposing time for a region…is adjusted), by the exposure light source based on the retrieved exposure conditions (Fig.1 paragraph [0047] output section – 5), such that light is irradiated towards the first shot area with a first exposure condition and towards the second shot area with a second exposure condition that is different from the first exposure condition (Fig.3 paragraph [0052] in one exposure of the substrate – 14, the exposure amount at the region of the substrate – 14 corresponding to the pattern periphery region – St of the template – 11 can be made less than the exposure amount at the region of the 
further discloses that based on the second exposure condition, the transfer target material in the second shot area is subjected to main curing without first undergoing partial curing (Fig. 14-5 paragraph [0093] organic material Csa becomes further hardened to eventually become almost completely solidified) and
each of the first and second [see claim objection above] shot areas is individually an area where the pattern from the template is transferred in a separate imprinting of the template (paragraph [0007] …a desired pattern can be formed by repeating sequential patterning processes of applying the organic material, contacting the template and the organic material, and hardening the organic material, with respect to each pattern printing region…).

	However, while Mikami discloses a template with a concave-convex patterned surface, and disclosing that this surface is formed as being wider that the regions that correspond to a single shot region (Fig. 2 paragraph [0050] template -11 pattern printing region periphery – Ct substrate – 14) and that the shots correspond to light exposures made by means of a shutter (Fig. 3 paragraph [0051] shutter – 20 includes shutter plates – 20a 20b are linked with the shutter moving unit – 21 and independently movable), 


It would have been obvious for one with ordinary skill in the art to use in a template holder configured to hold a template having a pattern that is formed on a mesa region and that first and second shot regions, as taught by Mikami, each have a planar area at least equal to the planar area of the mesa region of the template, because these mesa-shaped members protruding from a template with a patterned surface facing directly a surface of a resist layer, are well-known in nanoimprint lithography (NIL) prior art. See Jung (US 2018/0074419) for illustration: – Fig. 1 paragraph [0037] substrate – 20 may be loaded onto the substrate stage – 10 of the NIL apparatus – 1, and the template – 40 may be aligned with a shot region – 39 of the resist layer – 30; and …template – 40 may have a mesa shaped member – 410 protruding toward the surface – 31 of the resist layer – 30.
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). See also MPEP 2141, 2143 § I. F. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding Claim 2, Mikami discloses all the limitations of Claim 1 and further discloses that the controller is further configured to: position on the movable support to position (Fig.1 paragraph [0048] substrate moving unit – 16) the first shot area in rough alignment with the template being held by the template holder (Fig. 2 paragraph [0050] alignment mark); control at least one of the movable substrate support and template holder to press the template into contact with the transfer target material in the first shot area (Figs. 5-1 5-2 paragraphs [0061] [0062] substrate moving unit – 16 substrate holder – 15 elevation units – 13 lower down template – 11 arrow – Y1) and control the intensity of light from the exposure light source based on the retrieved first exposure condition while performing alignment during the partial curing (Fig.2 paragraph [0052] pattern periphery region – St; pattern formed region – Sp).

Regarding Claim 3, Mikami discloses all the limitations of Claim 2 and further discloses that the controller is configured to change the intensity of light from the exposure light source during the partial curing (paragraphs [0079] [0083] hardening rate of organic material applied on pattern periphery region is rendered less than the material position underneath the pattern formed region of the light intensity adjustment template – 211).

Regarding Claim 4, Mikami discloses all the limitations of Claim 3 and further discloses the change in the intensity of light during the partial curing comprises ramping the light intensity from a low value to a higher main curing value (Figs. 2, 4, 13 
 
Regarding Claim 5, Mikami discloses all the limitations of Claim 4 and further discloses the light intensity during the ramping increases linearly (Fig. 4 paragraph [0056]).

Regarding Claim 6, Mikami discloses all the limitations of Claim 4 and further discloses the light intensity during the ramping increases non-linearly (paragraph [0054] pattern periphery region St exposed several times).

Regarding Claim 7, Mikami discloses all the limitations of Claim 3 and further discloses that the controller is further configured to delay the exposure initiation for the partial curing for a period of time after pressing the template into contact with the transfer target material (Figs. 5-1 – 5-3 paragraphs [0061]-[0062 predetermined fill-up waiting period; template – 11 the light source – 10 emits ultraviolet light).

Regarding Claim 8, Mikami discloses all the limitations of Claim 7 and further discloses that the controller moves the movable substrate support during the partial curing of the transfer target material. (Fig. 5-4 paragraphs [0061]-[0063] substrate moving unit – 16 substrate holder – 15).

Regarding Claim 9, Mikami discloses all the limitations of Claim 3 and further discloses that the change in intensity of light during the partial curing comprises increasing the intensity of the light to a value greater than the intensity for main curing of the transfer target material and then reducing the intensity of the light to zero (Figs. 5-6 paragraphs [0066]-[0067]).

Regarding Claim 21, Mikami discloses all the limitations of Claim 1 and further discloses that, based on the first exposure condition, the controller controls the exposure light source to emit light at a first intensity toward the transfer target material in the first shot area (paragraph [0047] being that controller controls operation of each of the parts of the apparatus) while the template is being aligned with the substrate (Fig. 2 paragraph [0050] alignment mark); and after the substrate is aligned with the template, the controller controls the exposure light source to emit light at a second intensity toward the transfer target material (paragraph [0047] being that controller controls operation of each of the parts of the apparatus), the second intensity being greater than the first intensity (Fig. 13 paragraphs [0010] [0052] [0079] an exposure amount at the light curable material on the first region in one exposure being greater than an exposure amount at a light curable material on a second region; light intensity adjustment template – 211, substrate – 14 pattern periphery region St).

	Regarding Claim 23, Mikami discloses all the limitations of Claim 1 and further discloses that  the first shot area is in a central region of the substrate (Fig. 2 paragraphs [0009] [0050] first region which contacts a pattern formed region including .

2.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami (US 2009/0224436) in view of Jung (US 2018/0074419).
Regarding Claim 24, Mikami discloses all the limitations of Claim 1 but does not disclose the controller configured to press the template into contact with the transfer target material while alignment is taking place. 
Jung discloses a controller configured to cause the template to be pressed into contact with the transfer target material, while the template is being pressed into contact with the transfer target material, move the template laterally for aligning the mesa region with the first shot area, and delay the exposure initiation for the partial curing of the first shot area for a period of time after the template begins to be moved laterally for the aligning (Fig. 1 paragraph [0029] after the template is being pressed against the resist layer, the illuminator – 50 may first emit the first exposure light to partially cure the resist 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mikami to incorporate the teachings of Jung whereby a moveable substrate with a template holder configured to hold a template with a pattern, to be transferred to a transfer target material and an exposure light source and an aligner to align the pattern of the template on the resist layer, as disclosed by Mikami, would also consider that a controller could move the template laterally in order to align the mesa region with the first shot and delay the exposure initiation for partial curing of the shot for a period of time after the template begins to be moved for the alignment. 
One with ordinary skill in the art would be motivated because during this delaying period the alignment process may also be performed to substantially eliminate any overlay error (paragraph [0029]).

3.	Claims 17-20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami (US 2009/0224436) in view of Jung (US 2018/0074419).
Regarding Claim 17, Mikami discloses an imprint apparatus (abstract), comprising: 

 a template holder configured to hold a template in which a pattern, which is to be transferred to the transfer target material, is formed (Fig. 1 paragraph [0048] template – 11; template holder – 12 material on a shot being a pattern printing target); 
an exposure light source (Fig. 1 paragraph [0048] light source – 10) configured to emit light at different selectable intensities to cure the transfer target material (Fig.1 paragraph [0049] shutter – 20; shutter moving unit – 21); and 
an aligner configured to align the pattern of the template being held by the template holder with individual shot areas on the substrate (paragraph [0007] …a desired pattern can be formed by repeating sequential patterning processes of applying the organic material, contacting the template and the organic material, and hardening the organic material, with respect to each pattern printing region…)
by moving at least one of the template and the substrate to achieve desired alignment of the pattern to the individual shot areas, 
while the exposure light source emits light for partially curing the transfer target material (Figs. 5-4 – 5-6 paragraphs [0062] [0063] parts of the ultraviolet light L having been emitted only the pattern forming region Sp being exposed to a part of the ultraviolet light L) and 
a controller comprising a processing unit and a storage unit (Fig. 1 paragraph [0047 input section – 4 controller – 3 output section – 5), wherein 

the controller is further configured to control the exposure light source to emit light at a second intensity after controlling the exposure light source to emit light at the first intensity, the second intensity being greater than the first intensity (Fig. 13 paragraphs [0010] [0052] [0079] light intensity adjustment template – 211 substrate – 14 pattern periphery region St). 
However, Mikami, while disclosing an aligner configured to align the pattern of the template with a shot area on the substrate, 
Mikami does not disclose that the template holder is configured to hold a template in which a pattern, which is to be transferred to the transfer target material, is formed on a mesa region nor does Mikami disclose that the shot areas on the substrate achieves desired alignment of the pattern to the shot area under different exposure conditions for different shot areas such that the controller is configured to control exposure to emit light at a second intensity.
Jung discloses a method of forming pattern using a nanoimprint lithography (NIL) apparatus (abstract) and further teaches that a substrate may be loaded onto the stage of the NIL apparatus and the template is aligned with a shot region of the resist layer and a body member supporting a mesa-shaped member having the patterned surface to face the surface of the resist layer (Figs. 1, 6 paragraph [0037] template – 40 mesa shaped member – 410 surface – 31 of the resist layer – 30 body member – 430 
the second intensity being greater than the first intensity (Figs.1, 2 paragraphs [0029] [0053]…The NIL apparatus – 1 may include an exposure light source (illuminator – 50) that irradiates an exposure light onto the resist layer – 30). 
The exposure light source (paragraph [0032] illuminator – 50) may be configured according to the first exposure condition  (paragraph [0029] …the illuminator – 50 may first emit the first exposure light to partially cure the resist layer – 30) to irradiate first and second exposure lights onto the resist layer – 30 (paragraph [0029]) to partially cure and fully cure the resist layer – 30; the second exposure step – S may be performed so that the illuminator – 50 irradiates a second exposure light having a second intensity – I2 greater than the first intensity – I1 onto the resist layer – 30).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mikami to incorporate the teachings of Jung whereby an imprint apparatus comprising a moveable substrate with a template holder configured to hold a template with a pattern, to be transferred to a transfer target material and an exposure light source and an aligner to align the pattern of the template with the location on the resist layer, as disclosed by Mikami,
 would also consider that the pattern on the template holder is formed on a mesa portion and that the template is aligned with a shot region of the resist layer such that a 
 One with ordinary skill in the art would consider this controller configuration because the first exposure step will partially cure the resist layer so that it may have the right viscosity to hold the imprinted transfer patterns and during this period the alignment process is performed to substantially eliminate any overlay error, while the second exposure step by fully curing the resist layer, preserves the shapes of the imprinted patterns in the resist layer without any deformation even after the template is detached from the resist layer, which is fully cured (paragraph [0029]).

Regarding Claim 18, the combination of Mikami and Jung disclose all the limitations of Claim 17 and Mikami further discloses a controller wherein the controller is configured (Fig. 1 paragraph [0047] controller – 3 controls an operation of each of the constructing parts of the apparatus) to retrieve exposure conditions for the transfer target material and control the exposure light source (paragraph [0080]), (paragraph [0046]) based on the retrieved exposure conditions (Fig.1 paragraph [0047] output section – 5).

Regarding Claim 19, the combination of Mikami and Jung disclose all the limitations of Claim 18 and Mikami further discloses that the exposure conditions include linearly increasing the light output intensity from the first intensity to the second intensity (Figs. 4 14-5 paragraphs [0056] [0093] transmissive film – 220 providing different exposure amounts to partially and completely harden (cure) also paragraph [0094] 

Regarding Claim 20, the combination of Mikami and Jung disclose all the limitations of Claim 18 and Mikami further discloses the exposure conditions include non-linearly increasing the light output intensity from the first intensity to the second intensity (paragraph [0064] first exposure can render hardening rate approximately 50% and second exposure can be executed with exposure amount that renders the hardening rate approximately 100%).

Regarding Claim 25, the combination of Mikami and Jung disclose all the limitations of Claim 17 and Mikami further discloses that based on the second exposure condition, the transfer target material in the second shot area is subjected to main curing without first undergoing a separate partial curing process (Fig. 4 paragraph [0056] …with respect to the region on the substrate – 14 that contacts the pattern formed region Sp of the template – 11, the exposing process will be executed with the exposure amount Is that render the hardening rate approximately 100%).

	Regarding Claim 26, the combination of Mikami and Jung disclose all the limitations of Claim 18 and Mikami further discloses that the first shot area is within a central region of the substrate, and the second shot area is within an outer peripheral region of the substrate between the central region and an outer edge of the substrate (Fig. 2  paragraph [0050] concave-coves patterned surface of the template – 11 is .

    PNG
    media_image3.png
    852
    661
    media_image3.png
    Greyscale

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712